Citation Nr: 1233013	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-38 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 10 percent for lumbar spine degenerative disc disease from September 17, 2006, to April 13, 2008.

2.  Entitlement to an initial schedular evaluation in excess of 10 percent for lumbar spine degenerative disc disease from April 14, 2008, to June 8, 2011.

3.  Entitlement to an initial schedular evaluation in excess of 20 percent for lumbar spine degenerative disc disease since June 9, 2011.

4.  Entitlement to an initial evaluation in excess of 10 percent for left ankle sprain.

5.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint dysfunction.

6.  Entitlement to a compensable initial evaluation for recurring staph infections.

7.  Entitlement to a compensable initial evaluation for eczema.

8.  Entitlement to a compensable initial evaluation for seasonal allergic rhinitis.  

9.  Entitlement to a compensable initial evaluation for left Eustachian tube dysfunction.  

10.  Entitlement to an initial extraschedular evaluation in excess of 10 percent for lumbar spine degenerative disc disease from September 17, 2006, to June 8, 2011.

11.  Entitlement to an initial extraschedular evaluation in excess of 20 percent for lumbar spine degenerative disc disease since June 9, 2011.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his girlfriend


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the pendency of the appeal, jurisdiction of the claims file was transferred to the RO in Buffalo, New York.  

In November 2010, the Board remanded the case so that a hearing could be scheduled.  In March 2011, a videoconference hearing was held before the undersigned.  A copy of the transcript is associated with the claims file.  In May 2011, the Board remanded the claims for further development.

In a June 2012 rating decision, the AMC assigned a 20 percent disability rating for lumbar spine degenerative disc disease effective June 9, 2011.  The claim for an increased rating remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In light of the above, the issues are as stated on the title page.

The medical evidence reflects that the Veteran reported that he has left ear tinnitus, a separate disability from his service-connected left ear disability.  He also reporting having grinding of teeth (bruxism).  A May 2009 VA examiner diagnosed temporomandibular joint dysfunction as secondary to bruxism.  Therefore, he has raised the issues of entitlement to service connection for tinnitus as secondary to the service-connected left Eustachian tube dysfunction and for bruxism.  The issues of entitlement to service connection for tinnitus as secondary to left Eustachian tube dysfunction and for bruxism and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased rating for left Eustachian tube dysfunction and entitlement to extraschedular evaluations for the lumbar spine degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 17, 2006, to April 13, 2008, the lumbar spine degenerative disc disease was not productive of thoracolumbar forward flexion limited to 60 degrees or less; a combined range of thoracolumbar motion of 120 degrees or less; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes having a total duration of at least two weeks during any 12-month period from this period.

2.  From April 14, 2008, to May 17, 2009, the lumbar spine degenerative disc disease was productive of limitation of forward flexion to 45 degrees, but was not productive of either thoracolumbar forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during any 12-month term during this period.

3.  From May 18, 2009, to June 8, 2011, the lumbar spine degenerative disc disease was not productive of limitation of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12-month period from this period.

4.  Since June 9, 2011, the lumbar spine degenerative disc disease has not been productive of either thoracolumbar forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during any 12-month term during this period.

5.  Since September 17, 2006, the left ankle sprain has not been productive of marked limitation of motion.

6.  Since September 17, 2006, the temporomandibular joint dysfunction has not been productive of limitation of motion of the inter-incisal range of 30 millimeters or less.

7.  Since September 17, 2006, the recurrent staph infections have not have not been productive of superficial scarring of the left upper extremity of 144 square inches (929 square centimeters) or greater; superficial scarring of the right buttocks of 144 square inches (929 square centimeters) or greater; or involvement of at least 5 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period since September 17, 2006.

8.  Since September 17, 2006, eczema has not been productive of involvement of at least 5 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period since September 17, 2006.

9.  Since September 17, 2006, seasonal allergic rhinitis has not been productive of polyps, greater-than-50-percent obstruction of nasal passages on both sides, or a complete obstruction of a nasal passage on one side.


CONCLUSIONS OF LAW

1.  From September 17, 2006, to April 13, 2008, the lumbar spine degenerative disc disease did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

2.  From April 14, 2008, to May 17, 2009, the criteria for a 20 percent evaluation, but no more, for the lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.

3.  From May 18, 2009, to June 8, 2011, the lumbar spine degenerative disc disease did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§  4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.

4.  Since June 9, 2011, the lumbar spine degenerative disc disease has not met the criteria for an evaluation greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.

5.  Since September 17, 2006, the left ankle sprain has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5271 (2011).

6.  Since September 17, 2006, the temporomandibular joint dysfunction has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9905 (2011).

7.  Since September 17, 2006, the recurrent staph infections has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Codes 7802, 7806 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7806 (2008).

8.  Since September 17, 2006, eczema has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Code 7806 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

9.  Since September 17, 2006, seasonal allergic rhinitis has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist 

The Veteran's claim arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   In any event, VA notified the Veteran in a May 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In a June 2008 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  

VA obtained VA treatment records including additional records pursuant to the May 2011 remand.  The Veteran underwent VA examinations, to include ones pursuant to the May 2011 remand.  The appellant was afforded a Board hearing pursuant to the November 2010 remand.

M.C., a nurse, and the Veteran testified that he has had an occasional flare-up of eczema when it is warm and humid in upstate New York for which he uses hydrocortisone cream.  Hearing transcript, page 10.  The last VA examination was completed in June 2011.  Ardison v. Brown, 6 Vet. App. 405 (1994).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Entitlement to higher initial schedular evaluations for lumbar spine degenerative disc disease.

Governing law and regulations

In a February 2007 rating decision, the RO granted service connection for lumbar spine degenerative disc disease and assigned a 10 percent disability effective September 17, 2006, under Diagnostic Code 5243.  In a June 2012 rating decision, the RO assigned a 20 percent disability rating effective June 9, 2011, the date of a VA examination.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (the Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

The provisions of 38 C.F.R. § 4.71a, provide a general rating formula for diseases and injuries of the spine.  Under this formula a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Analysis

The Board is presented with a record on appeal that demonstrates that, in addition to lumbar spine degenerative disc disease, a June 2012 VA examiner diagnosed chronic low back strain.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will attribute all of the claimant's lumbar spine symptomatology to his service-connected lumbar spine degenerative disc disease.

A review of an October 2006 VA examination report and VA treatment records shows from September 17, 2006, to April 13, 2008, the lumbar spine degenerative disc disease was not productive of thoracolumbar forward flexion limited to 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12-month period from this period.  Therefore, a rating higher than 10 percent is not warranted for that period.  

The October 2006 VA general medical examination report shows that forward flexion was to 75 degrees limited by pain.  The combined range of thoracolumbar motion was 235 degrees.  The October 2006 VA neurological examination report reflects that the Veteran complained of intermittent radiating pain into both buttocks and the left calf.  Forward flexion was to 75 degrees with increased pain at 60 degrees.  The combined range of thoracolumbar motion was 185 degrees.  No paraspinal muscle spasm was noted.  Light touch, pin, and vibratory sensations were intact throughout.  Motor strength was 5/5 throughout with normal tone and bulk.  Deep tendon reflexes were 2+ throughout with bilateral downgoing plantar reflexes.

A review of VA treatment records from April 14, 2008, to May 17, 2009, the lumbar spine degenerative disc disease was productive of forward flexion limited to 45 degrees, but was not productive of either thoracolumbar forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month term during this period.  Therefore, a 20 percent rating, but no higher, is warranted for that period.  

VA treatment records show that on April 14, 2008, thoracolumbar forward flexion was to 45 degrees.  VA treatment records from April 14, 2008, to May 17, 2009, do not contain a full range of motion testing.  On April 20, 2008, a VA doctor noted that there were no new neurological changes and that there was no evidence of progressive radiculopathy or myelopathy.  In May 2008, the Veteran denied any bladder or bowel symptoms.  By June 2008, it was noted that the radicular symptoms were decreasing.  In July 2008, the radicular symptoms were described as transitory.  

A review of the May 18, 2009, VA examination report and VA treatment records reveal that from May 18, 2009, to June 8, 2011, the lumbar spine degenerative disc disease was not productive of thoracolumbar forward flexion limited to 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12-month period from this period.  Therefore, a rating higher than 10 percent is not warranted for that period.  

At the May 2009 VA examination, forward flexion was to 60 degrees.  The combined range of thoracolumbar motion was 150 degrees.  There was normal muscle tone and strength in the lower extremities.  There were no neurological or sensory deficits.

A review of the June 2011 VA examination report and VA treatment records show that since June 9, 2011, the lumbar spine degenerative disc disease has not been productive of either thoracolumbar forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month term during this period.  Since June 9, 2011, the lumbar spine degenerative disc disease has not met the criteria for an evaluation greater than 20 percent.  

At the June 9, 2011, VA examination, forward flexion was to 40 degrees.  The combined range of thoracolumbar motion was 150 degrees.  There were no complaints of bowel or bladder symptomatology, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported that he had severe flare-ups of low back pain once a month lasting one to two days, but the examiner stated that there were no incapacitating episodes of spine disease.  There was decreased sensation to pain or pinprick in the medial aspects of the right and left calves, but vibration, positions sense, and light touch sensations were normal.  There was no dysesthesias.  There was normal muscle tone and no muscle atrophy.  The motor examination revealed active movement against full resistance in the hips, knees, ankles, and great toes.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, but finds that schedular evaluations in excess of 10 and 20 percent are not warranted.  In this respect, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  At the October 2006 VA neurological examination, repetitive flexion and extension caused increase in low back pain but no change in sensation, strength, or coordination.  At the June 2009 VA examination, there was pain throughout range of motion testing, and repetitive motion testing, which included testing for pain, weakness, and fatigability, showed no change in the range of motion or pain pattern.  While the Veteran reported at the June 2011 VA examination that he had severe flare-ups of low back pain once a month lasting one to two days, and although the examiner noted that there was objective evidence of pain on active range of motion testing and repetitive range of motion testing, the examiner indicated that there were no additional limitations after three repetitions of range of motion.  Therefore the Board finds that increased ratings based on Deluca factors are not warranted.  

Entitlement to an initial evaluation in excess of 10 percent for left ankle sprain

Governing law and regulations

In a February 2007 rating decision, the RO granted service connection for left ankle sprain and assigned a 10 percent disability effective September 17, 2006, under Diagnostic Code 5024 (tenosynovitis).

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis. In the absence of limitation of motion, a 10 percent disability rating is warranted when there is involvement of two or more major joint or two or more minor joints.  When the limitation of motion of the affected part is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The ankle is considered a major joint.  38 C.F.R. § 4.45.

Diagnostic Code 5271 (ankle, limited motion of) calls for the assignment of a 
10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.

Analysis

A review of VA treatment records and examination reports show that since September 17, 2006, the left ankle sprain has not been productive of marked limitation of motion.  In fact, there is no limitation of motion in the left ankle.  The October 2006, May 2009, and June 2011 VA examination reports reveal that dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.

The Board has considered the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, but finds that a rating in excess of 10 percent is not warranted.  At the October 2006 VA examination, there was no pain during range of motion testing.  At the June 2009 VA examination, the examiner did not indicate that there was any pain throughout range of motion testing.  The examiner noted that repetitive motion testing, which included testing for pain, weakness, and fatigability, showed no change in the range of motion or pain pattern.  At the June 2011 VA examination, the examiner noted that there was no objective evidence of pain on active range of motion testing and repetitive range of motion testing, and that there were no additional limitations after three repetitions of range of motion.

As to extraschedular consideration, the symptom presented by the claimant's left ankle disability - no limitation of motion - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint dysfunction

Governing law and regulations

In a February 2007 rating decision, the RO granted service connection for temporomandibular joint dysfunction and assigned a 10 percent disability effective September 17, 2006, under Diagnostic Code 9905 (temporomandibular articulation, limited motion of).

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent evaluation is applicable when the inter-incisal range is limited to 21 to 30 mm, and a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

Analysis

A review of VA treatment records and VA examination reports reveal that since September 17, 2006, the temporomandibular joint dysfunction has not been productive of limitation of motion of the inter-incisal range of 30 millimeters or less.  At the October 2006 VA examination, the maximum oral opening was 46 mm.  The maximum right lateral exclusion was 4 mm, and the maximum left lateral exclusion was 6 mm.  The May 2009 VA examiner stated that there was no loss of motion or loss of masticatory function.  The June 2011 VA examiner also stated that there was no loss of motion at the temporomandibular articulation.  

The Board has considered the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, but finds that a rating in excess of 10 percent is not warranted.  At the October 2006 VA examination, the Veteran reported that he experienced pain in both temporomandibular joints when waking up in the morning but that pain went away within an hour.  Physical examination revealed tenderness to palpation of the right lateral pterygoid muscle but no tenderness to palpation from the lateral aspect or from the posterior.  The examiner noted that the disability was mild at present as manifested by morning pain.  At the May 2009 VA examination, the Veteran reported pain on occasion at the right temporomandibular joint, especially in the morning, which would last approximately two hours.  Physical examination revealed some tenderness at the right temporomandibular joint with a popping at the joint.  At the June 2011 VA examination, the Veteran reported moderate pain in the right jaw at least weekly but less than daily.  Physical examination revealed mild-to-moderate tenderness with palpation over the angle of the mandible on the right side and moderate tenderness with palpation of the pterygoid muscles on the right side.  The Board finds that the pain the Veteran experiences not sufficient to warrant a higher rating pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As to extraschedular consideration, the symptom presented by the claimant's temporomandibular joint dysfunction - limitation of lateral excursion - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun, 22 Vet. App. at 115-17.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. at 337.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

The appeal is denied.


Entitlement to an initial compensable evaluation for recurring staph infections.

Entitlement to an initial compensable evaluation for eczema

Governing law and regulation

In a February 2007 rating decision, the RO granted service connection for recurring staph infections and assigned a zero percent disability effective September 17, 2006, under Diagnostic Code 7806 (dermatitis or eczema).  The RO also granted service connection for eczema and assigned a zero percent disability effective September 17, 2006, under Diagnostic Code 7806.  In a July 2012 supplemental statement of the case, the RO considered recurring staph infections under Diagnostic Code 7802.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  The October 2008 revisions are applicable to claims rated by VA under the prior version that are still pending in the appeals process.  77 Fed. Reg. 2,909 (Jan. 20, 2012).  Under these circumstances, the regulation as it existed prior to the change is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Such scars covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.   A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion.  Such scars covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent evaluation.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).

There were no revisions to 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

Where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

A review of the VA treatment records and VA examination reports show that since September 17, 2006, the recurrent staph infections have not have not been productive of superficial scarring of the left upper extremity of 144 square inches (929 square centimeters) or greater; superficial scarring of the right buttocks of 144 square inches (929 square centimeters) or greater; or involvement of at least 5 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period since September 17, 2006.   Therefore, since September 17, 2006, the recurrent staph infections have not met the criteria for a compensable evaluation.  

M.C., a nurse, and the Veteran testified that they self-treat the recurring staph infections before the infections become so severe that outside medical treatment is necessary.  Hearing transcript, pages 8-9.  The October 2006 VA general medical examination report revealed no skin abnormalities.  The May 2009 VA examination report showed that there was no evidence of a current methicillin-resistant Staphylococcus aureus (MRSA) infection, and that, therefore, zero percent of the body and zero percent of exposed areas were affected.  At the June 2011 VA examination, the examiner noted that the last exacerbation was in 2006 when the appellant was treated at St. Luke's Hospital.  The claimant testified that this treatment was during service.  Id. at 7.  The June 2011 VA examiner noted scarring that the Veteran reported as sites of old lesions.  On the anterior aspect of the left bicep, there were three scars darker than the surrounding tissue appearance that were approximately 5 mm in diameter.  These scars were well-healed, non-tender, and non-adherent.  On the right buttocks, there were three scars darker than the surrounding tissue appearance that were approximately 1 cm in diameter.  These scars were well-healed, non-tender, and non-adherent.

A review of the VA treatment records and VA examination reports reveal that since September 17, 2006, eczema has not been productive of involvement of at least 5 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period since September 17, 2006. Therefore, the Board finds that since September 17, 2006, eczema has not met the criteria for a compensable evaluation.  

M.C., a nurse, and the Veteran testified that he has had an occasional flare-up of eczema when it is warm and humid in upstate New York for which he uses hydrocortisone cream.  Id. at 10.  The October 2006 VA general medical examination report revealed no skin abnormalities.  The May 2009 VA examination report showed that there was no evidence of a current eczema, and that, therefore, zero percent of the body and zero percent of exposed areas were affected.  At the June 2011 VA examination, the appellant reported that he had used an over-the-counter lotion, which the examiner noted was not a corticosteroid or an immunosuppressive drug, less than one week for his eczema in the past 12 months.  The examiner noted that there were no lesions consistent with eczema seen on inspection and diagnosed eczema without residuals.

As to extraschedular consideration, the symptoms presented by the claimant's recurrent staph infections and eczema - scarring less than 144 square inches and topic therapy for eczema - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun, 22 Vet. App. at 115-17.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. at 337.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

The appeal is denied.

Entitlement to an initial compensable evaluation for seasonal allergic rhinitis

Governing law and regulation

In a February 2007 rating decision, the RO granted service connection for seasonal allergic rhinitis and assigned a zero percent disability effective September 17, 2006, under Diagnostic Code 6522 (allergic or vasomotor rhinitis).

Under Diagnostic Code 6522 a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps when there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Analysis

A review of the VA treatment records and VA examination reports reflect that since September 17, 2006, seasonal allergic rhinitis has not been productive of polyps, greater-than-50-percent obstruction of nasal passages on both sides, or a complete obstruction of a nasal passage on one side.  The October 2006 VA ear disease examination showed that the nose appeared normal.  A March 2007 VA treatment records shows that the nasal passages were quite narrow and crowded, but a more-than-50-percent or complete obstruction was not noted.  One of the March 2007 VA treatment records indicates that the nose was clear anteriorly.  A September 2008 VA treatment record shows that the nasal nares were clear bilaterally.  At the May 2009 VA examination, the nasal nares had 25 percent obstruction on the right and 50 percent obstruction on the left.  A November 2009 VA treatment records shows that the nasal nares were congested, but a more-than-50-percent or complete obstruction was not noted.  At the May 2011 VA otolarphyngology consult, the nose contained dry mucous membranes.  At the June 2011 VA examination, there were no signs of nasal obstruction or nasal polyps.  Since September 17, 2006, seasonal allergic rhinitis has not met the criteria for a compensable evaluation.  

As to extraschedular consideration, the symptoms presented by the claimant's seasonal allergic rhinitis - a lack of nasal obstruction involving greater than 50 percent obstruction and a lack of nasal polyps - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun, 22 Vet. App. at 115-17.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. at 337.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

The appeal is denied.


ORDER

A rating in excess of 10 percent for lumbar spine degenerative disc disease from September 17, 2006, to April 13, 2008, is denied.

A 20 percent evaluation, but not higher, from April 14, 2008, to May 17, 2009, is granted for lumbar spine degenerative disc disease, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for lumbar spine degenerative disc disease from May 18, 2009, to June 8, 2011, is denied.

A rating in excess of 20 percent for lumbar spine degenerative disc disease since June 9, 2011, is denied.

A rating in excess of 10 percent for left ankle sprain since September 17, 2006, is denied.

A rating in excess of 10 percent for temporomandibular joint dysfunction since September 17, 2006, is denied.

A compensable rating for recurring staph infections since September 17, 2006, is denied.

A compensable rating for eczema since September 17, 2006, is denied.

A compensable rating for seasonal allergic rhinitis since September 17, 2006, is denied.


REMAND

The Veteran has reported left ear hearing loss.  Left Eustachian tube dysfunction, currently diagnosed as serous otitis media and rated under Diagnostic Code 6201, is rated based on hearing impairment.  Though the appellant has had VA hearing tests for treatment purposes, these testings are incomplete for rating purposes.  The last VA audiometric testing for compensation purposes was completed in October 2006.  The claimant also recently underwent surgery on his left ear.  Therefore, another examination to include audiometric testing is warranted.

VA should also obtain any additional VA treatment records related to the left Eustachian tube dysfunction/serous otitis media and any hearing loss since June 2012.

The May 2009 VA examiner noted that the Veteran used to have significant back pain working as an electrician and that he had to use VA vocational rehabilitation services to switch careers.  That examiner indicated that he could not assess the effect on employment.  In light of the above, the RO/AMC should obtain the VA vocational rehabilitation file before adjudicating the extraschedular claims regarding the lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all records  pertaining to left Eustachian tube dysfunction/serous otitis media and any hearing loss from the Syracuse VA Medical Center and Rome - Donald J. Mitchell VA Outpatient Clinic from June 2012 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should obtain a copy of the Veteran's VA vocational rehabilitation file and associate it with his claims file.

3.  Thereafter, after all records and/or responses received are associated with the claims file, the RO/AMC should schedule the Veteran for a VA ear disease and audiology examination to determine the current nature, extent, and severity of his left Eustachian tube dysfunction and whether he has a left ear hearing loss.  The claims folder and access to Virtual VA to be made available to the examiner(s) to review.  All appropriate tests and studies should be accomplished (with all results made available to the examiner(s) prior to the completion of his or her report(s)) and all clinical findings should be reported in detail.  

The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his left Eustachian tube dysfunction.  If audiometric testing reveals a left ear hearing loss, the audiometric examiner must provide a full description of the effects of the Veteran's left ear hearing loss on his ability to work.  The examiner must furnish detail regarding the effects of the disorder on the claimant's ordinary activity, and the limitation of activity caused by the disorder; and fully describe the functional effects caused by the left ear hearing loss.  The examiner(s) must provide a rationale for any opinions given.

5.  The Veteran must be given adequate notice of the date and place of the requested examination(s).  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After the development requested, the RO/AMC should review the examination report(s) to ensure that it is complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

7.  After completion of the above development, the Veteran's claims should be readjudicated.  The RO/AMC should consider all claims under 38 C.F.R. § 3.321.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


